Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 1 of 25 PageID: 1751



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


C.P. o/b/o F.P.,

      Plaintiff,
                                               Civ. No. 19-8469 (KM) (JAD)
      v.
                                                         OPINION
CLIFTON BOARD OF EDUCATION,

      Defendant.


KEVIN MCNULTY, U.S.D.J.:
      This is a federal-court litigation, with both parties represented by
counsel, over the sum of five thousand dollars—or at least the portion of that
amount that may be deemed excessive—or at least the procedures by which the
parties argued about it. Though it makes no difference to the result, I observe
that the secret headwaters of this flowing stream of issues seem to be
underlying disputes about attorney’s fees.
      The case arises under the Individuals with Disabilities Education Act
(“IDEA”), and it concerns a $5200 charge incurred by the parent for two
individual educational evaluations (“IEEs”), one psychological and one
auditory, of the child. The parent declined to permit the District to see the
results of the evaluations, and never used them in the process of selecting an
educational program for the child. The invoices themselves, in one case as a
result of heavy redaction, contained no helpful information. The District
believed the $5200 charge was unreasonable, and said so. Multiple settlements
fell through—seemingly not so much over the reimbursement itself as over
demands for attorney’s fees which continued to mount as the dispute
continued. The administrative law judge (“ALJ”) convened a hearing (attended
by the parent’s counsel, but not the parent). The ALJ, seemingly in spite of a
concession by the District’s counsel, ruled that the District was not liable to
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 2 of 25 PageID: 1752



pay for the evaluations at all. She ruled in the alternative that the amount
claimed was not reasonable, i.e., excessive. The parent appealed.
      The case comes before the Court on a motion for summary judgment
brought by the plaintiff, C.P., on behalf of her minor child, F.P. (DE 25), and a
motion for summary judgment brought by the defendant, the Clifton Board of
Education (DE 24). For the reasons set forth herein, the motions are GRANTED
IN PART AND DENIED IN PART. The case is remanded to the administrative
law judge for further proceedings on the issue of liability, but the ALJ’s
decision that the $5200 charge was unreasonable is AFFIRMED.
      BACKGROUND
      Plaintiff C.P. is the mother of F.P., a student who is classified as “Other
Health Impaired” under the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. § 1400 et seq., and is eligible for special education and
related services. (DE 24-16 ¶ 2; DE 26-2 ¶ 1). Defendant the Clifton Board of
Education (the “District”), a public body organized pursuant to N.J. Stat. Ann.
§ 18A:10-1 et seq., operates the Clifton Public School District. (DE 24-16 ¶ 1).
      In November 2016, the District ordered a series of routine evaluations of
F.P.’s educational needs. (DE 24-16 ¶ 3). As part of the testing process, on
November 21, 2016 District employee Marianette Bonet conducted F.P.’s
psychological evaluation. (DE 24-16 ¶ 3).
      Pursuant to the IDEA, on January 18, 2017, C.P. notified the District in
writing that she disagreed with the psychological evaluation of F.P. and
requested that an independent educational evaluation (“IEE”) be performed at
the District’s expense. (DE 24-16 ¶ 4; DE 26-2 ¶ 4). In the same letter, C.P.
also asked for an independent auditory processing evaluation of F.P. 1 (DE 26-2
¶ 5). Allegedly, the District orally agreed to independent testing, but it did not
respond to C.P.’s request in writing. (DE 24-16 ¶ 5; DE 26-2 ¶ 6).




1     These two independent educational evaluations are what is meant by “the IEEs”
as used herein.


                                         2
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 3 of 25 PageID: 1753



      On April 27, 2017, C.P. filed a petition for due process with the New
Jersey Department of Education, Office of Special Education Programs, seeking
to compel the District to bear the costs of the IEEs. (DE 24-16 ¶ 6; DE 26-2
¶ 7). On June 15 and September 10, 2017, at C.P.’s request, two independent
practitioners conducted IEEs of F.P.’s educational needs. (DE 24-16 ¶ 18).
      C.P. never provided the District copies of those IEEs. She did not seek to
have them considered when the District determined F.P.’s school programming.
(DE 24-16 ¶ 18).
      With respect to the public-cost issue, C.P. and the District began
settlement discussions on May 26, 2017. 2 (DE 24-16 ¶ 7). The parties reached
a tentative oral agreement and memorialized it on June 22, 2017. (DE 24-16
¶ 9). It was later discovered that the written agreement contained a settlement
figure to which the parties had not orally agreed (including $15,000 in legal
fees). (DE 24-16 ¶ 9). Letter writing ensued over the issue of whether this was a
“typo.”
      Shortly afterwards, C.P.’s attorney, Eric Storjohann, left the Rue law firm
and was replaced as counsel by another Rue attorney, Michelle Scanlon. (DE
24-16 ¶ 10). At that point, the clerical error in the settlement agreement was
discovered and corrected. (DE 24-16 ¶ 11). The District's counsel provided C.P.
and Scanlon a revised settlement agreement (DE 24-16 ¶ 12), but Scanlon
replied that the firm’s fees had in the interim doubled to $6,372.00. (DE 24-16
¶ 13). The District objected to the fee increase. (DE 24-16 ¶ 14) Shortly after
that, Scanlon, too, left the Rue firm and was replaced by a third attorney. (DE
24-16 ¶ 15).
      On October 25, 2017, the District extended to C.P. another settlement
offer. In that offer, the District agreed to fund the two evaluations and to pay
$4,144 in attorneys’ fees. (DE 24-16 ¶ 16).
      On January 12, 2018, both sides moved for a summary decision in the
administrative proceeding. The motions were fully briefed by February 2, 2018.

2     Settlement correspondence has been included in the record without objection.


                                         3
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 4 of 25 PageID: 1754



(DE 26-2 ¶ 8). Administrative Law Judge Leslie Z. Celentano did not resolve the
motions in advance, but she scheduled a hearing on the merits for September
7, 2018. (DE 26-2 ¶ 10)
      On August 17, 2018, the parties reported that the matter had been
settled. (DE 24-16 ¶ 19). A week before the Clifton Board of Education meeting
at which the settlement was to be ratified, however, C.P. rescinded the
agreement. (DE 24-16 ¶ 20).
      Under established procedures, the District was obligated to furnish its
discovery materials five business days before the September 7 hearing, i.e., by
August 30, 2018, but it failed to do so. (DE 26-2 ¶ 12). The District asked C.P.
to provide discovery materials, but she refused. (DE 24-16 ¶ 21). On September
5, 2018, C.P. moved to exclude Clifton’s evidence based on its having missed
the discovery deadline, but the next day Judge Celentano rescheduled the
hearing to October 24, 2018. (DE 26-2 ¶¶ 13 & 14).
      The parties proceeded to the October 24, 2018 hearing. (DE 24-16 ¶ 22).
At the hearing, Judge Celentano noted that the hearing would determine two
issues: whether the manner in which the IEEs were obtained was consistent
with District criteria (a “liability” issue, in the parties’ terminology); and
whether the amount of C.P.’s request for reimbursement was reasonable (a
“damages” issue). (DE 24-16 ¶ 22). The ALJ heard testimony and reviewed
documentary evidence. (DE 24-16 ¶ 23).
      The only witness, it seems, was called by the District. C.P. did not attend
the hearing. Her counsel did attend but did not introduce any testimony or
even an affidavit of the client. Counsel did not introduce the IEEs, or even a
description of their methodology, in evidence. Counsel did submit two
unauthenticated invoices from the experts who allegedly conducted the IEEs.
One was heavily redacted and did not state so much as a diagnosis; the other,
dating from months after the evaluation, consisted of a single line. Both, in
effect, were little more than bare demands for payment. (DE 24-16 ¶¶ 25–28).
      After the hearing, Judge Celentano dismissed C.P.’s claim, determining
that “there is no testimonial or documentary evidence to support a claim for

                                          4
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 5 of 25 PageID: 1755



reimbursement at public expense.” (DE 24-16 ¶ 23; DE 24-16 ¶ 16). In
essence, there was no evidence from which the ALJ could find that the IEEs
conformed to regulatory requirements for reimbursement by the District.
      As to the amount of the claim, the ALJ recited the evidence—the only
evidence—as to whether the amount was reasonable. Citing similar evaluations
over the last two years, the ALJ noted that they typically ran at $900. The ALJ
therefore ruled in the alternative that the $5200 charge was not reasonable.
C.P. o/b/o F.P. v. Clifton Bd. of Educ., No. EDS 15781-17, 2018 WL 6975207
(Dec. 13, 2018).
      Pursuant to 20 U.S.C. § 1415(i)(2), C.P. filed this appeal on March 13,
2019. (DE 1).
      STANDARDS OF REVIEW
      Under 28 U.S.C. § 1331, “[t]he district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States.” Final decisions made by the Office of Administrative Law
pursuant to a due process hearing conducted under the IDEA are appealable to
the United States District Court. 20 U.S.C. § 1415(i)(2); 34 C.F.R. § 300.516.
   A. Summary judgment standard
      Federal Rule of Civil Procedure 56(a) provides that summary judgment
should be granted “if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986); Kreschollek v. S. Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000). In
deciding a motion for summary judgment, a court must construe all facts and
inferences in light most favorable to the nonmoving party. See Boyle v. Cty. of
Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998). The moving party bears the
burden of establishing that no genuine issue of material fact remains. See
Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). “[W]ith respect to an
issue on which the nonmoving party bears the burden of proof . . . the burden
on the moving party may be discharged by ‘showing’—that is, pointing out to



                                         5
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 6 of 25 PageID: 1756



the district court—that there is an of evidence to support the nonmoving
party’s case.” Id. at 325.
      Once the moving party has met that threshold burden, the non-moving
party “must do more than simply show that there is some metaphysical doubt
as to material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475
U.S. 574, 586 (1986). The opposing party must present actual evidence that
creates a genuine issue as to a material fact for trial. Anderson, 477 U.S. at
248; see also Fed. R. Civ. P. 56(c) (setting forth the types of evidence on which
a nonmoving party must rely to support its assertion that genuine issues of
material fact exist). “[U]nsupported allegations . . . and pleadings are
insufficient to repel summary judgment.” Schoch v. First Fid. Bancorp., 912
F.2d 654, 657 (3d Cir. 1990); see also Gleason v. Nw. Mortg., Inc., 243 F.3d
130, 138 (3d Cir. 2001) (“A nonmoving party has created a genuine issue of
material fact if it has provided sufficient evidence to allow a jury to find in its
favor at trial.”). If the nonmoving party has failed “to make a showing sufficient
to establish the existence of an element essential to that party’s case, and on
which that party will bear the burden of proof at trial, . . . there can be ‘no
genuine issue of material fact,’ since a complete failure of proof concerning an
essential element of the nonmoving party’s case necessarily renders all other
facts immaterial.” Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 n.5 (3d Cir.
1992) (quoting Celotex, 477 U.S. at 322–23).
   B. Review of an ALJ’s decision
      Any party in a special education matter may appeal a decision of an ALJ
by filing a complaint with either a “state court of competent jurisdiction or in a
district court of the United States.” 20 U.S.C. § 1415(i)(2)(A). The district court
receives the records of the administrative hearing but may hear additional
evidence if it is requested to do so by a party. Id. § 1415(i)(2)(C). The district
court “bas[es] its decision on a preponderance of evidence.” Id.
      The United States Supreme Court has held that “due weight” is to be
given to the decision of an administrative court in special education matters.



                                          6
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 7 of 25 PageID: 1757



Bd. of Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176,
206 (1982). “Under the IDEA, the reviewing court ‘is obliged to conduct a
modified de novo review, giving “due weight” to the underlying administrative
proceedings.’” S.H. v. State-Operated Sch. Dist., 336 F.3d 260, 270 (3d Cir.
2003) (quoting MM v. Sch. Dist. of Greenville County, 303 F.3d 523, 530–31 (4th
Cir. 2002)). District courts retain some discretion to determine how much
deference to accord administrative proceedings. Oberti v. Clementine Bd. of
Educ., 995 F. 2d 1204, 1219 (3d Cir. 1993). “The court is not . . . to substitute
its own notions of sound educational policy for those of local school
authorities.” S.H. v. State-Operated Sch. Dist., 336 F.3d at 270.
       A court must consider the administrative findings of fact but may accept
or reject them. Susan N. v. Wilson Sch. Dist., 70 F.3d 751, 758 (3d Cir. 1995).
That discretion is not unlimited, however. If the court chooses to depart from
the findings of an administrative court, it must provide an explanation. See
Doyle v. Arlington County Sch. Bd., 953 F.2d 100, 105 (4d Cir. 1991). “Factual
findings from the administrative proceedings are to be considered prima facie
correct.” S.H. v. State-Operated Sch. Dist., 336 F.3d at 270 (alteration omitted).
However, “[w]here . . . the findings . . . are not supported by the record, and
indeed, the record supports contrary findings, we must reverse.’” Carlisle Area
Sch. v. Scott P., 62 F.3d 520, 528 (3d Cir. 1995) (quoting Ali v. Gibson, 631 F.2d
1126, 1129 (3d Cir.1980)). Finally, a district court reviewing the administrative
factual findings will defer to the ALJ’s factual findings “unless it can point to
contrary non-testimonial extrinsic evidence on the record.” S.H., 336 F.3d at
270.
       Questions of law are reviewed de novo. See P.N. v. Greco, 282 F. Supp. 2d
221, 235 (D.N.J. 2003).
       DISCUSSION AND ANALYSIS
       The parties are arguing past one another. C.P. focuses on what the
District failed to do before she filed her due process petition. The District, on




                                         7
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 8 of 25 PageID: 1758



the other hand, focuses on what C.P. failed to do both before and during the
administrative hearing.
      More specifically, C.P. argues that the ALJ’s decision is erroneous,
because the District waived its position by its prior failure to comply with the
procedural requirements of the IDEA and associated regulations. The District,
she says, was required to respond within twenty days to her request for an
independent evaluation but did not do so. (DE 25-2 at 6–10). For this reason,
C.P. argues, she was entitled to the full amount requested; that “liability” issue,
from her point of view, settled all. (DE 25-2 at 5 & 14–15). C.P. also notes that
the District did not disclose its evidence to her at least five days before the
September 7, 2018 hearing (which actually occurred in late October). (DE 25-2
at 10–14). Finally, C.P. faults the ALJ for not giving due consideration to the
redacted invoices that formed part of the administrative record. (DE 25-2 at
15–17).
      The District argues that Judge Celentano properly based her decision on
the lack of any testimonial or documentary evidence to support C.P.’s claim.
(DE 24-1 at 11–13). The District insists that C.P. is not entitled to
reimbursement because she herself failed to comply with procedural requisites
(DE 24-1 at 14–16) and provided no testimony or evidence to establish the
reasonableness of the dollar sum demanded (id. at 16–18). In any event, the
District argues, C.P. never furnished the IEEs to the District in connection with
the development of F.P.’s school programming. (DE 24-1 at 18–19). Finally, the
District claims that the administrative action should not have proceeded to a
hearing at all because as far back as June 2017 it was offering to settle with
C.P. (DE 24-1 at 19–20).
      For the following reasons, I remand for consideration of the so-called
liability issue—i.e., whether C.P. was entitled to reimbursement of this expense
at all. I remand because C.P.’s counsel may not have had fair warning that she
would be called on to introduce evidence on that issue. Assuming
reimbursement was appropriate at all, however, I affirm the ALJ’s ruling that
the $5200 charge was far in excess of what was “reasonable.”

                                         8
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 9 of 25 PageID: 1759



   A. Regulations governing reimbursement of reasonable costs of
      IEEs
      The purpose of the Individuals with Disabilities Education Act (“IDEA”) is
“to ensure that all children with disabilities have available to them a free
appropriate public education that emphasizes special education and related
services designated to meet their unique needs and prepare them for further
education, employment, and independent living.” 20 U.S.C. § 1400(d)(1)(A).
States have an obligation to ensure that children with disabilities receive a “free
appropriate public education,” id. § 1412(a)(1), in the form of special education
“provided at public expense, under public supervision and direction,” id.
§ 1401(8). That special education will be provided “in conformity with [an]
individualized education program.” Id.
      A “child with a disability” is a “child [] with intellectual disabilities,
hearing impairments (including deafness), speech or language impairments,
visual impairments (including blindness). . . other health impairments, or
specific learning disabilities, and [] who, by reason thereof, needs special
education and related services.” Id. § 1401(3) (emphasis added). The IDEA’s
governing regulations require school districts to evaluate for provision of
special education and related services each child with a disability at least every
three years but no more than once a year. 34 C.F.R. § 300.301; id. 300.303
      After a school district evaluates a child, if the child’s parents disagree
with the evaluation, they may obtain an independent educational evaluation
(“IEE”) at public cost. See 34 C.F.R. § 300.502(a)(1). Parents are entitled to
obtain from the school district “information about where an independent
evaluation may be obtained.” Id. § 300.502(a)(2). If the child’s parents opt to go
the IEE route, the school district has two options:
      If a parent requests an independent educational evaluation at
      public expense, the public agency must, without unnecessary
      delay, either--

            (i) File a due process complaint to request a hearing to show
            that its evaluation is appropriate; or


                                          9
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 10 of 25 PageID: 1760



               (ii) Ensure that an independent educational evaluation is
               provided at public expense, unless the agency demonstrates
               in a hearing pursuant to §§ 300.507 through 300.513 that
               the evaluation obtained by the parent did not meet agency
               criteria.

 34 C.F.R. § 300.502(b)(2); see also N.J. Admin. Code § 6A:14-2.5(c); Clifton
 Board of Education, District Policy 2468 – Independent Educational Evaluations
 (Mar. 6, 2013). The corresponding New Jersey regulation clarifies that there is
 a time limit for the District to exercise Option 1: “Not later than 20 calendar
 days after receipt of the parental request for the independent evaluation, the
 school district shall request the due process hearing.” 3 N.J. Admin. Code
 § 6A:14-2.5(c)(1)(ii).
        Federal regulations impose procedural and substantive requirements on
 a parent-obtained IEE at public expense. Most fundamentally, they demand an
 apples-to-apples correlation. That is, the criteria for the parents’ IEE must
 mirror those used by the District in its own evaluation, so the two can be
 compared:
        If an independent educational evaluation is at public expense, the
        criteria under which the evaluation is obtained, including the
        location of the evaluation and the qualifications of the examiner,
        must be the same as the criteria that the public agency uses when
        it initiates an evaluation, to the extent those criteria are consistent
        with the parent's right to an independent educational evaluation.

 34 C.F.R. § 502(e). 4




 3        A school district also has the option to “[u]pon receipt of the parental request,
 . . . provide the parent with information about where an independent evaluation may
 be obtained and the criteria for independent evaluations . . . . In addition, the school
 district shall take steps to ensure that the independent evaluation is provided without
 undue delay.” N.J. Admin. Code § 6A:14-2.5(c)(1)(i).
 4    New Jersey’s regulations specify certain requirements that an IEE evaluator
 must meet:
        Any independent evaluation purchased at public expense shall . . . [b]e
        obtained from another public school district, educational services
        commission, jointure commission, a clinic or agency approved under

                                             10
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 11 of 25 PageID: 1761



       A formal and detailed policy adopted by the Clifton Board of Education
 also requires communication between the independent evaluator and the
 District. This document, designated District Policy 2468, provides that the
 results of such a publicly funded IEE not be held in confidence, but shared
 with the District as part of the FAPE process and “released” to the District
 “prior to receipt of payment for such services”:
       d. The independent evaluator and members of the Child Study
       Team must be permitted to directly communicate and share
       information with each other. The independent evaluator must also
       agree to release the assessment information, results, and report(s)
       to the school district prior to receipt of payment for services . . . .

       f. The independent evaluator shall make at least one contact with
       the student’s case manager for the purpose of determining how the
       student is progressing in his/her current programming.

 Clifton Board of Education, District Policy 2468 – Independent Educational
 Evaluations (Mar. 6, 2013) (available at
 https://www.straussesmay.com/seportal/Public/DistrictPolicy.aspx?policyid=
 2468&search=2468&id=2b9d196f55974703a9977486cb1cc6ba.) (Id.)
       District Policy 2468 also imposes a requirement that the costs of an IEE,
 to be reimbursed, must be “reasonable.” It imposes procedures to ascertain
 and ensure that they are:


       N.J.A.C. 6A:14-5, or private practitioner, who is appropriately certified
       and/or licensed, where a license is required.
 N.J. Admin. Code § 6A:14-2.5 (c)(2)(ii).
       Locally, the regulations of the Clifton Board of Education elaborate a bit on the
 necessary qualifications of an IEE evaluator:
       a. The independent evaluator must be appropriately certified and/or
          licensed in the State of New Jersey. In instances where no applicable
          certification/license exists, the evaluator must provide the Board with
          documentation of extensive and recent training and experience
          related to the assessment of the known or suspected disability; . . .
 Clifton Board of Education, District Policy 2468 – Independent Educational Evaluations
 (Mar. 6, 2013) (available at
 https://www.straussesmay.com/seportal/Public/DistrictPolicy.aspx?policyid=2468&s
 earch=2468&id=2b9d196f55974703a9977486cb1cc6ba.)


                                            11
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 12 of 25 PageID: 1762



         [1.b] The independent evaluator may only charge fees for
         educational evaluation services that, in the judgment of the Board,
         are reasonable in accordance with 2. below; . . . .

         2.     The maximum allowable cost for an independent evaluation
         will be limited to the reasonable and customary rate, as
         determined and approved by the Board annually. This rate shall
         be in the range of what it would cost the Board to provide the same
         type of assessment through either another public school district,
         educational services commission, jointure commission, a clinic or
         agency approved under N.J.A.C. 6A:14-5, or private practitioner,
         who is appropriately certified and/or licensed, where a license
         is required. This Board-approved rate shall be provided to the
         parent upon their request for an IEE. The Board shall not be
         responsible for any costs beyond the IEE, such as transportation,
         lodging, food, etc.

               a.     The parent may provide documentation to the Board
               demonstrating unique circumstances to justify an IEE that
               exceeds the maximum allowable cost established by the
               Board. If, in the Board’s judgment, there is no justification
               for the excess cost, the Board may agree to fund the IEE up
               to the school district's maximum allowable cost with the
               parent responsible for any remaining costs. In the
               alternative, the Board may request a due process hearing to
               enforce its established maximum allowable cost.

 Id.
       B. Application of the regulations to this case
                The District’s alleged waiver by failure to respond
         Freeze-frame at the point where C.P. objected to the District’s evaluation
 and said she wanted to obtain her own IEE at public expense. At that point,
 the District, as noted above, had two options.
         Option 1 was for the District to file, within 20 days, an administrative
 due process petition, in which it could claim that its evaluation was adequate
 and that a further evaluation at public expense was not justified. It is helpful to
 think of this determination as involving, not the entire issue of liability, but a
 threshold issue of eligibility for reimbursement. The ALJ in this case, quoting
 Clifton’s District Policy 2468, noted that the purpose of the District’s initiating

                                          12
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 13 of 25 PageID: 1763



 a due process hearing would have been “to show that its evaluation is
 appropriate and a final determination to that effect is made following the
 hearing. If it is determined the school district's evaluation is appropriate, the
 parent still has the right to an IEE, but not at the school district's expense.”
 C.P. o/b/o F.P. v. Clifton Bd. of Educ., No. EDS 15781-17, 2018 WL 6975207 at
 *5 (Dec. 13, 2018) (quoting Clifton District Policy 2468).
       The District did not exercise Option 1 within twenty days, or indeed ever.
 Its counsel acknowledged that it did not seek a due process hearing within
 twenty days after C.P. objected to the District’s evaluation.
       So far, so good. By failing to exercise Option 1, i.e., to initiate a due
 process hearing within twenty days, the District procedurally forfeited the right
 to contest what I have called the issue of eligibility—i.e., to assert that its own
 evaluation was appropriate and that no further evaluation could be had at
 public expense. In short, by filing to seek a due process hearing, the District
 conceded the threshold issue of the parent’s eligibility to obtain an IEE and
 have it funded by the District.
       To be eligible, however, is not to be entitled. There are other regulatory
 requirements that must be met—and here the disagreement begins.
       C.P. asserts that the District, because it did not take Option 1 and seek a
 due process hearing, has waived its right to dispute that she met the other
 procedural criteria for reimbursement, or to argue that the amount claimed
 was not “reasonable.” Not so, reasoned the ALJ, and I agree:
       The standard for meeting the agency criteria has also been
       discussed in sparse case law. “The degree of compliance necessary
       for an IEE to ‘meet agency criteria’ under 34 C.F.R. 300.502 is not
       explicitly defined in IDEA, its implementing regulations, or the case
       law, nor is there any directly relevant agency guidance.” Seth B. v.
       Orleans Par. Sch. Bd., 810 F.3d 961, 977 (5th Cir. 2016). “Yet
       standards akin to substantial compliance are already utilized in
       other IDEA contexts. For example, we consider substantial
       compliance in determining whether school districts have provided
       education ‘in conformity with’ students' individualized education
       programs (IEPs), as IDEA requires.” Id. at 977–78. The Fifth Circuit


                                          13
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 14 of 25 PageID: 1764



       Court was persuaded that the substantial-compliance standard
       also suffices in the IEE context, noting that, “34 C.F.R. 300.502
       nowhere demands perfect adherence to agency criteria. Indeed,
       such a requirement is in tension with core purposes of the right to
       an IEE and of the IDEA generally. Id. at 978. The appellants had
       requested an IEE at public expense, and the school requested
       neither a hearing as to the appropriateness of its own evaluation
       nor a hearing to show that appellant's evaluation did not meet
       agency criteria. Rather, the school in that case requested a hearing
       on the subject of reimbursement. The appellants there, as the
       petitioner here, urged that by failing to request a hearing, the
       school had waived its right to refuse reimbursement. The Fifth
       Circuit disagreed, noting:

       The plain text of the regulation contradicts appellants' reading.
       300.502(b)(2)(ii) excuses an agency from paying for an IEE if the
       agency simply “demonstrates in a hearing ... that the evaluation
       obtained by the parent did not meet agency criteria.” It does not
       require the agency to “initiate” or “request” the hearing. In
       contrast, under (b)(2)(i), the agency must “file” a complaint and
       “request” a hearing if it wishes to decline reimbursement on the
       ground that its own evaluation was appropriate. This distinction
       strongly favors reading 300.502(b)(2)(ii) not to require the agency to
       initiate a hearing.

 Id. at *4–*5.
       Indeed, I do not believe the doctrine of “substantial compliance” was
 essential to the ALJ’s conclusions. As discussed above, at the point of the
 parent’s objection to the District’s evaluation (plus twenty days), the issue for
 the due process hearing would have been the threshold eligibility issue:
 whether the District’s evaluation was sufficient, or whether another,
 independent valuation would be justified.
       Even where eligibility is conceded, however, there remain other issues
 and requirements in connection with an IEE at public expense. Consider that
 at this stage, the IEE has not even occurred yet. The District, by failing to file
 for a due process hearing, cannot have been waiving in advance any defect that
 might occur in the future. Surely the District, by acquiescing in the parents’
 seeking an IEE, did not sign a blank check for the parent to spend whatever

                                          14
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 15 of 25 PageID: 1765



 amount she wished on any procedure the parent might unilaterally deem to
 constitute an IEE. Still, C.P. was eligible at this point to go forward and obtain
 an IEE, for which she would be reimbursed, provided that other regulatory
 requirements were met.
       There is a second component to C.P.’s waiver/forfeiture argument. C.P.
 also argues that the District, having forgone Option 1 (seeking a due process
 hearing), was then required to pursue Option 2—i.e., to “[e]nsure that an
 independent educational evaluation is provided at public expense, unless the
 agency demonstrates . . . that the evaluation obtained by the parent did not
 meet agency criteria.” See 34 C.F.R. § 300.502(b)(2)(ii). According to C.P., the
 District did not timely respond to her objection and failed to take immediate
 steps to “ensure” an IEE. The consequences, according to C.P., are draconian:
 because of this procedural misstep, the District must pay the full amount
 demanded.
       To begin with, the District’s obligation to “ensure” an IEE cannot mean
 that, in every case, the District must “provide” an IEE. If provision of the IEE
 were a function committed to the District, the regulatory provisions governing
 parent-initiated evaluations would be rendered superfluous in many respects.
 What the District must “ensure” is that the evaluation “is provided” and that it
 is provided “at public expense.” 34 C.F.R. § 300.502(b)(2)(ii). The District’s
 failure to immediately (or within twenty days) “provide” such an IEE cannot be
 regarded as an advance commitment to pay any sum the parent may demand
 for any procedure, whether or not it satisfies the criteria of an IEE or is used in
 the FAPE process. That would make ineffective the provision, in the very same
 sentence, that the District may avoid paying for the IEE (which, by hypothesis,
 the District itself provided) by demonstrating in a hearing that it “did not meet
 agency criteria.” Id.




                                         15
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 16 of 25 PageID: 1766



        Turning to the facts of this case, the District’s silence 5 in the face of the
 requirement that it “ensure” an IEE is difficult to interpret. It seems to have
 had no practical consequences. At least as interpreted by New Jersey courts,
 the requirement does not seem to be an onerous one; the District must provide
 information about where the parent might obtain an IEE, direct the parent to
 the relevant regulations, and ensure that the IEE may be conducted timely. 6
 Here, C.P., aided by counsel, located appropriate experts, as the ALJ found.
 Moreover, there is no contention that she was prevented from obtaining, or
 failed to obtain, the IEEs in timely fashion. The District’s evaluations occurred
 in late 2016; C.P. lodged her objection on January 18, 2017; she filed her
 petition for due process seeking reimbursement on April 27, 2017; the District
 first proposed a settlement under which it would pay for the proposed IEEs on
 May 27, 2017; and she alleges that the IEEs took place on June 15 and
 September 10, 2017. 7
        Setting aside the lack of real-world consequences, there is another
 problem with C.P.’s argument. It ignores the second half of the regulatory
 sentence on which it relies: “Ensure that an independent educational
 evaluation is provided at public expense, unless the agency demonstrates . . .
 that the evaluation obtained by the parent did not meet agency criteria.” 34
 C.F.R. § 300.502(b)(2) (emphasis added). The right to invoke the “unless”
 scenario, by its nature, cannot be forfeited at the time of the parent’s initial


 5     At worst. Actually, C.P. claims that the District agreed orally that independent
 evaluations might proceed.
 6      “Upon receipt of the parental request, [the school district shall] provide the
 parent with information about where an independent evaluation may be obtained and
 the criteria for independent evaluations . . . . In addition, the school district shall take
 steps to ensure that the independent evaluation is provided without undue delay.”
 N.J. Admin. Code § 6A:14-2.5(c)(1)(i).
 7     Curiously, it seems that the District thereafter, in November 2017, was
 contacting C.P. in an attempt to schedule an independent evaluation, unaware that
 two had already been completed. (See C.P., 2018 WL 6975207 at *6; DE 22-10 at 15–
 16 & 25–26; DE 24-1 at 2).


                                              16
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 17 of 25 PageID: 1767



 demand for an IEE. By definition, that scenario cannot even occur until after
 the IEE has been conducted and the District has reviewed it. If the District
 demonstrates that the IEE obtained by the parent “did not [note the past tense]
 meet agency criteria,” the District is seemingly again off the hook for
 reimbursement. Such “agency criteria” include the “apples-to-apples”
 requirement that the parent’s IEE employ the same criteria as the District’s
 evaluation, as well as the requirement that the costs be “reasonable.” (More
 about that in a moment.)
       So C.P., as she was eligible to do, procured the services of an expert to
 conduct an IEE (actually, two experts to conduct two IEEs, though no one
 seems to be pressing the point). She was obligated, however, to meet certain
 additional requirements if she wished the District to pick up the tab: (a) the
 IEE had to be conducted by an approved or licensed provider; (b) the IEE, as
 performed, had to mirror the criteria that governed the District’s own
 evaluation and meet other regulatory requirements; and (c) the charges would
 be reimbursed by the District only to the extent that they were “reasonable.”
 See Section III.A, supra, passim. If additional requirements (a) and (b) were not
 met, the charges for the IEE—although generically eligible for reimbursement—
 would not be reimbursed. If requirements (a) and (b) were met, the charges for
 the IEE would be reimbursed. Such reimbursement, however, would be limited
 to (c) a “reasonable” dollar amount.
       I will assume that (a) the persons conducting the IEEs were qualified.
 The ALJ accepted them as such. The ALJ convened a hearing, however, as to
 (b) and (c).
                The ALJ’s “liability” ruling and the possible lulling effect
                of the District’s concession regarding issue (b)
                   i.   The ALJ’s decision as to “liability” on issue (b)
       As to (b), the regulations require the parent to provide the District with
 certain information about the IEE if the parent expects to be reimbursed for it.
 Clifton District Policy 2468, quoted above, requires that the evaluator and the
 members of the Child Study Team share information as the FAPE process

                                           17
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 18 of 25 PageID: 1768



 progresses, and the independent evaluator “must also agree to release the
 assessment information, results, and report(s) to the school district prior to
 receipt of payment for services.” Clifton Board of Education, District Policy 2468
 ¶ d (emphasis added); see also id. ¶ f (independent evaluator shall make at
 least one contact with the student’s case manager).
       That did not occur. Perhaps C.P. and her counsel did not deem it
 advantageous to expose their own experts’ conclusions, but it does not really
 matter. For whatever reason, they never released the results of the IEEs to the
 District, and never sought to use them in the process of designing a FAPE for
 the child. Now it is true, in a trivial sense, that the District did not prove that
 the two IEEs failed to apply the “same criteria” that governed the District’s own
 evaluation. How could it? C.P., while demanding reimbursement for the IEEs,
 refused to reveal their contents. A parent cannot prevail on this issue by simply
 stonewalling about documents in her possession and then claiming the District
 failed to meet its burden of proof. Any requirement that the District prove facts
 regarding the IEE is necessarily predicated on the parent’s having already
 complied with her obligation under the regulations to share the IEE with the
 District.
       The regulations may require the public to pay for an IEE obtained by the
 parent, but the entire premise of that system is that the results of that IEE will
 play some role in the FAPE process. Parents may obtain any evaluation they
 wish at their own expense, but the taxpayers are not required to subsidize the
 parents’ curiosity. The regulations do not seem to contemplate reimbursement
 for a back-pocket IEE.
       On these grounds, the ALJ was on solid ground in finding for the District
 on issue (b):
       Moreover, there was no compliance with agency criteria. There was
       no communication from the evaluators or sharing of information,
       as required by the policy. There was no contact by either evaluator
       with the pupil's case manager, as required by the policy. Neither
       the assessment information nor the results of the assessment were
       provided to the school district, as required by the policy. The

                                          18
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 19 of 25 PageID: 1769



       reports were never released to the school, as is required by the
       policy before any payment is made for services.

 C.P. o/b/o F.P. v. Clifton Bd. of Educ., No. EDS 15781-17, 2018 WL 6975207 at
 *6 (Dec. 13, 2018).
       Even at the hearing, the parents’ counsel never introduced the IEEs
 themselves in evidence. The ALJ thus lacked proof that anything resembling
 the legal definition of an IEE had ever been prepared at all:
       Significantly, no witnesses or evidence were presented by petitioner
       at the hearing. There was no testimony that the evaluations were
       completed. The CAP evaluation claimed to have been completed on
       June 15, 2017, was never introduced into evidence. The unverified
       invoice dated June 17, 2017, is heavily redacted, including the
       diagnosis. The psychological evaluation claimed to have been
       completed on September 10, 2017, was never introduced into
       evidence. Curiously, the one-line unverified invoice for the
       psychological evaluation is dated February 27, 2018. Neither has
       ever been authenticated. The evaluators did not testify, nor were
       any certifications of the evaluators submitted. Petitioner did not
       testify, indeed, she did not even appear for the hearing as to the
       evaluations for which she was seeking reimbursement. No
       certification of petitioner has ever been submitted. The evaluations
       have never been provided.

 C.P. o/b/o F.P. v. Clifton Bd. of Educ., No. EDS 15781-17, 2018 WL 6975207 at
 *7 (Dec. 13, 2018).
       A fortiori, there was no evidence that these IEEs—assumed to exist, but
 contents unknown—conformed to the requirement that they be based on the
 “same criteria” as the District’s own evaluation. 34 C.F.R. § 502(e) (quoted
 supra).
       Viewed on its own terms, the ALJ’s decision on issue (b) was impeccable.
 Based on the law and the evidentiary record, I would uphold the ALJ’s
 determination that the prerequisites for any reimbursement of the cost of the
 IEEs were not met.




                                        19
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 20 of 25 PageID: 1770



                  ii.   The District’s concession may have deprived the parent of
                        fair warning that she would have to produce evidence on
                        issue (b)
       But there’s a problem. Both sides seem to have gone to the hearing on
 the assumption that “liability” was off the table—i.e., that the District admitted
 it had to pay something, and the dispute was only over how much.
       In her opening statement at the hearing, the District’s counsel
 acknowledged the concession of liability, reserving only the issue of the
 reasonableness of the dollar amount:
       Although the District did not respond within the 20 days as
       required by the law to have –- they have agreed to fund these two
       IEE’s at a reasonable cost to the public. They have done so since
       June of 2017, and I note for the record that today is October 24,
       2018. Unfortunately Petitioner is seeking $5,200 to be paid for by
       the public. What the testimony today will show [is] an IQ test that
       takes a few short hours to complete. The evidence will also
       establish that a reasonable cost for this assessment is thousands
       of dollars less than what Petitioner is seeking.

 (DE 22-10 at 5). 8 Moments later, C.P.’s counsel expressed his shared
 understanding that the liability issue had been resolved:


 8       Actually, the District all along seems to have repeatedly offered to pay
 “reasonable” expert fees, while dickering more specifically over the dollar amount of a
 fee for C.P.’s counsel. (Evidence of settlement negotiations has been placed before the
 Court without objection.)
         In May 2017—before the IEEs had even been conducted—the District extended
 a settlement offer that would have funded the evaluations and reimbursed C.P. $3,184
 in legal fees. (DE 24-16 ¶ 8). In October 2017, the District offered to settle the dispute
 by funding the two IEEs at the customary and reasonable rate and paying $4,144 in
 legal fees. (DE 24-16 ¶ 16). These settlement offers were never consummated, and C.P.
 continued to pursue an all-or-nothing approach based on her perception that the
 liability issue was dispositive of the whole dispute and would require payment of the
 entire amount claimed. Legal fees, and demands therefor, continued to mount. On the
 eve of the scheduled hearing date in September 2018, the case was again reported
 settled, but C.P. rescinded her consent. (DE 24-16 ¶ 20).
       In January 2018, C.P. filed a motion for summary disposition which exclusively
 concerned the issue of the District’s liability—and not the reasonableness of the dollar
 amount. (See DE 22-3 at 32). On September 24, 2018, C.P. filed a separate motion for

                                            20
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 21 of 25 PageID: 1771



       Your Honor the stack of papers in front of you is evidence of the
       significant motion practice that has taken place in this case and
       that remains undecided. Just on the side of the Petitioners there
       are five motions pending, three of which are dispositive. A motion
       for summary decision, which was filed in January of 2018 as to
       liability. There is a motion to exclude evidence for a directed
       verdict, which was filed in early September of this year, followed by
       a motion for summary decision as to damages on September 24th.

       The motions remain undecided, although it sounds from counsels
       opening that there is really no dispute as to the facts here. As
       counsel has indicated the only issue left on the table is the
       reasonableness of the value . . . .

 (DE 22-10 at 6).
       The ALJ’s decision was based in large part on C.P.’s stunning failure to
 produce evidence of any kind that these IEEs met the requirements for
 reimbursement at public expense. If C.P., warned of what was at stake, had
 made a strategic decision that she would nevertheless rely solely on her waiver
 arguments—which the ALJ, and I, have found ineffective—she would have had
 to live with that decision.
       But the District, to judge from its opening statement, appears to have felt
 it was vulnerable for failing to respond within twenty days, and conceded the
 waiver arguments. It is possible to construct a scenario whereby, with fair
 warning to all, the ALJ could have explicitly rejected that concession. After all,
 it is public, not private, money at stake, and the ALJ might have felt she had a
 supervisory role to play. But no such ruling was sought or made.
       I will therefore remand for further proceedings. At any hearing on
 remand, C.P. and her counsel are now on notice that if they fail to produce


 summary disposition, which addressed liability and damages. (DE 22-6 at 2). At that
 point, the October 24, 2018 hearing had already been scheduled. C.P. argues that the
 ALJ should have resolved the January motion before the hearing. (She assumes that
 she would have prevailed, and thus avoided having the rug pulled from under her at
 the hearing. It is not clear why she believes the ALJ’s decision on the motion would
 have been different from her ultimate resolution of the same issue at the hearing.) C.P.
 does not appear to criticize the ALJ’s failure to decide the belated September motion.


                                           21
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 22 of 25 PageID: 1772



 evidence, as they did at the first hearing, the result will very likely be the
 same—a finding that they are not entitled to reimbursement at all.
       And the result may be the same anyway. I wish to make clear that in
 remanding, I am in no sense criticizing the ALJ’s decision, which was sound, or
 suggesting that the outcome must or should be changed. Indeed, for the
 reasons expressed above, C.P.’s position on liability appears quite weak; even if
 she produces more evidence, she must still deal with, e.g., the failure to comply
 with the local policy that requires her to share the IEE with the District and the
 fact that the IEE was never used in the FAPE process. But the confusion
 wrought by the District’s concession may have misled counsel into failing to
 put forward C.P.’s strongest case. I will therefore give her the procedural
 opportunity to do so, if she wishes.
              The “reasonableness” of the $5200 charge (issue (c))
       In addition, and in the alternative, I discuss what the parties refer to as
 the “damages” issue—the District’s contention that the $5200 charge for the
 IEEs was not “reasonable” and had to be reduced. As to this issue, I will not
 remand for further proceedings. Both sides understood that the damages issue
 (issue (c)) would be the subject of the hearing and had the opportunity to
 introduce whatever evidence they deemed appropriate. The ALJ accepted the
 District’s evidence and agreed that the amount was excessive. I will affirm this
 component of the ALJ’s ruling.
       Clifton District Policy 2468 imposes the limitation that reimbursement
 for an IEE be at “the reasonable and customary rate” as determined by the
 Board. That rate is to be determined with reference to what it would have cost
 the Board to provide the assessment itself. (Policy 2468 ¶ 2, quoted in full at
 pp. 11–12, supra.) The parent is then afforded the opportunity to document
 “unique circumstance to justify an IEE that exceeds the maximum allowable
 cost established by the Board.” (Id.) The District put on evidence of the usual
 and customary rates; C.P. put on no evidence of unique circumstances.




                                          22
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 23 of 25 PageID: 1773



       As the ALJ found, there was ample credible evidence that the cost of the
 IEEs here was not reasonable:
       [The District’s learning-disabilities specialist] also testified that she
       has never seen a psychological report cost anywhere near $5,200,
       which is the reimbursement amount the petitioner seeks. [She]
       testified that an independent psychological evaluation typically
       costs $900; some amounts are lower and some are higher, but
       none are close to $5,200.

       ...

       The District offered competent and credible testimonial and
       documentary evidence at the hearing as to its policy, and that all of
       the psychological evaluations it has funded over the past two years
       have been at a cost of $900, with the exception of two (one for
       $1,350 and another for $650). In cases where the IEE cost exceeds
       the maximum amount, the parents must demonstrate unique
       circumstances that justify the cost of the evaluation. The petitioner
       will bear the burden of demonstrating that his “unique
       circumstances” justified a departure from the district's reasonable
       cost cap on independent educational evaluations.

 C.P., 2018 WL 6975207 at *6 (citations omitted).
       I find that if reimbursement is awarded at all, the evidence would not
 support an award of $5200. All of the evidence supports the conclusion that
 evaluations like these, absent unique circumstances which were not
 demonstrated, are reimbursed at $900. Assuming that two evaluations were
 permitted—and no one seems to be disputing that—the maximum reasonable
 reimbursement would have been $1800.
    C. The Five-Day Discovery Rule
       Discovery in special-education administrative matters is governed by N.J.
 Admin. Code § 1:6A-10.1:
       (a) All discovery shall be completed no later than five business days
       before the date of the hearing.

       (b) Each party shall disclose to the other party any documentary
       evidence and summaries of testimony intended to be introduced at
       the hearing.


                                          23
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 24 of 25 PageID: 1774



       (c) Upon application of a party, the judge shall exclude any
       evidence at hearing that has not been disclosed to that party at
       least five business days before the hearing, unless the judge
       determines that the evidence could not reasonably have been
       disclosed within that time.

       (d) Discovery shall, to the greatest extent possible, consist of the
       informal exchange of questions and answers and other
       information. Discovery may not include requests for formal
       interrogatories, formal admissions or depositions.

 The rule requires parties to turn over all discovery materials five business days
 before a hearing and requires the administrative law judge overseeing the
 matter to grant a motion to exclude undisclosed evidence. Id. (b)–(c).
       The hearing, at the request of the parties, was rescheduled several times.
 The penultimate scheduled hearing date was September 7, 2018. For that date,
 the disclosures would have been due on August 30, 2018. The District did not
 turn over discovery before that that deadline. (For her part, C.P. refused to
 provide discovery at all.) On September 6, 2018, however, the ALJ again
 rescheduled the hearing to October 24, 2018. On October 17, the District
 timely provided its evidence to C.P. in compliance with the five-day rule.
       The five-day disclosure rule is designed to prevent a party from
 ambushing its adversary with undisclosed evidence and testimony. Nobody was
 ambushed; the hearing did not occur on September 7, but on October 24,
 2018. The District provided C.P. its discovery five business days before the
 October 24 hearing. (And it is not clear that C.P. ever provided discovery at all,
 making her objection doubly suspect.) At any rate, C.P. suffered no prejudice.
       As to this discovery-related issue, the appeal is denied.


       CONCLUSION
       For the reasons set forth above, the motions for summary judgment filed
 by the District (DE 24) and by C.P. (DE 25) are GRANTED IN PART AND
 DENIED IN PART. The case is remanded to the ALJ to conduct an additional




                                         24
Case 2:19-cv-08469-KM-JAD Document 29 Filed 08/06/20 Page 25 of 25 PageID: 1775



 evidentiary hearing consistent with this opinion on the issue of liability only.
 The ALJ’s decision is otherwise AFFIRMED.
       A separate order will issue.
 Dated: August 6, 2020
                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                         25
